Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/909522    Attorney's Docket #:  010829-9123.US02
Filing Date: 6/23/2020; 					
Applicant: Ye et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment/Terminal Disclaimer filed 3/18/2022 has been acknowledged.
Claims 2, 20-26 and 28 have been cancelled.

Priority
This application is a continuation of U.S. patent application Ser. No. 16/043,049, filed Jul. 23, 2018, now U.S. Patent # 10,727,206 B2; which is a continuation of U.S. patent application Ser. No. 15/431,649, filed Feb. 13, 2017, now U.S. Pat. No. 10,128,217 B2; which is a continuation of U.S. patent application Ser. No. 14/550,243, filed Nov. 21, 2014, now U.S. Pat. No. 9,627,367 B2.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the at least one semiconductor package including a substrate, at least one semiconductor die, and a package casing at least partially encapsulating the at least one semiconductor die” in claims 5 and 27 and “an encapsulant material disposed over the upper surface of the package substrate… and encapsulates the controller and the at least one semiconductor package” in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It seems, however, that the casing and encapsulant are the same element.  For example,  figure 1 shows package casing 115 comprises encapsulant 116, and similarly in figure 2, package casing 215 composed of an encapsulant 116.  Thus, it is not clear where the specification and figures show a package casing for the semiconductor package and then an encapsulant that encapsulates the semiconductor package.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: related application information should be updated, if needed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 5, 27 and 29-33 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
In regards to claims 5 and 27, it is unclear and confusing to what is meant by “the at least one semiconductor package including a substrate, at least one semiconductor die, and a package casing at least partially encapsulating the at least one semiconductor die.”  Where is this detailed and shown in the specification and shown in the drawings?  It seems, however, that the casing and encapsulant are the same element.  For example,  figure 1 shows package casing 115 comprises encapsulant 116, and similarly in figure 2, package casing 215 composed of an encapsulant 116.  Thus, it is not clear where the specification and figures show a package casing for the semiconductor package and then an encapsulant that encapsulates the semiconductor package.
	Any of claims 5, 27 and 29-33 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically rejected to above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8-12, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (U.S. Patent Application Publication # 2015/0187421 A1).
Referring to claim 1, Yan et al. discloses a semiconductor package 100 (see figure 28-30) comprising:
            a package substrate (102), wherein the package substrate 102 includes a plurality of first bond pads (see FIG. 28, pads on right hand side of substrate 102) and a plurality of second bond pads (see FIG. 30, pads surrounding on substrate 102 surrounding controller 114);
            a controller (see paragraph 38, controller 114) disposed over and attached to an upper surface of the package substrate (substrate 102);
            at least one spacer (spacer layer 180) disposed over and attached to the upper surface of the package substrate (substrate 102) and spaced laterally apart from the controller 114;
            at least one semiconductor package (semiconductor die 140) disposed over the controller 114 (see FIG. 30) and electrically connected to the package substrate 102;
            an encapsulant material (molding compound 150) disposed over the upper surface of the package substrate 102, wherein the encapsulant material 150 encapsulates the controller 114, the at least one spacer 180 and the at least one semiconductor package (140; see FIG. 30);
            a plurality of first wire bonds (see figure 30, cascading wires connecting the right side of 140 to 102) that couple the plurality of first bond pads (see FIG. 28, pads on right hand side of substrate 102) to the at least one semiconductor package (140; see FIG. 30, and paragraph 64); and
a plurality of second bond wires (see figure 30, wires connected to 114) that couple the plurality of second bond pads to the controller (114; again see FIG. 30, and paragraph 59).

In regards to claim 3, Yan et al. show wherein the controller 114 is configured to manage data transfer to and from each of the at least one semiconductor package (140; see FIG. 30, and paragraph 64). 

In regards to claim 4, Yan et al. show wherein each of the at least one semiconductor packages (140; see FIG. 30, and paragraph 64) includes at least one semiconductor die (inherent memory dies 140). 

In regards to claim 8, Yan et al. show wherein the at least one semiconductor package 140 comprise flash memory and include NAND memory and/or NOR memory (see paragraph [0083]). 

In regards to claim 9, Yan et al. show wherein each of the at least one semiconductor package 140 is a NAND memory package (see paragraph [0083]) without an embedded controller 102a. 
In regards to claim 10, Yan et al. show wherein the controller (see paragraph 38, controller 114) is configured to command the at least one memory package to read data, erase data, and/or write data. 
In regards to claim 11, Yan et al. show wherein the at least one spacer 180 comprises silicon (see paragraphs [0042]-[0043]).  

In regards to claim 12, Yan et al. show wherein the at least one spacer 180 comprises b-stage resin (see paragraphs [0061]-[0064]).

In regards to claim 14, Yan et al. (see figure 28-30) show a multimedia device 100 configured to couple to a host (see paragraph [0067]), comprising: an interposer 102, wherein the interposer includes a plurality of first bond pads (see FIG. 28, pads on right hand side of substrate 102) and a plurality of second bond pads (see FIG. 30, pads surrounding on substrate 102 surrounding controller 114); a memory package (semiconductor die 140) electrically coupled to the interposer 102; a multimedia controller die (see paragraph 38, controller 114) attached to the interposer 102 and positioned between the memory package (semiconductor die 140) and the upper surface of interposer 102; a spacer (spacer layer 180) disposed over and attached to the upper surface of the interposer 102 and spaced laterally apart from the multimedia controller die (see paragraph 38, controller 114), wherein the spacer 180 is between the memory package (semiconductor die 140) and the interposer 102; and an encapsulant (150, see paragraph [0066]) disposed over the upper surface of the interposer 102, wherein the encapsulant 150 encapsulates the memory package (semiconductor die 140), the spacer 180, and the multimedia controller die (see paragraph 38, controller 114); a plurality of first wire bonds (see figure 30, cascading wires connecting the right side of 140 to 102) that couple the plurality of first bond pads (see FIG. 28, pads on right hand side of substrate 102) to the memory package (semiconductor die 140); and a plurality of second wire bonds (see figure 30, wires connected to 114) that couple the plurality of second bond pads (see FIG. 30, pads surrounding on substrate 102 surrounding controller 114) to the multimedia controller die (see paragraph 38, controller 114).

In regards to claim 15, Yan et al. show wherein the multimedia controller die (see paragraph 38, controller 114) is configured to manage data transfer between the host (see paragraph [0067]) and the memory package (semiconductor die 140). 

In regards to claim 16, Yan et al. show wherein the multimedia controller die (see paragraph 38, controller 114) is coupled to the memory package (semiconductor die 140). 
In regards to claim 19, Yan et al. show wherein the memory package (semiconductor die 140) is a NAND package (140, see paragraph [0083]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7, 27 and 29-33, insofar as claims 5, 27, and 29-33 can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (U.S. Patent Application Publication # 2015/0187421 A1) in view of Han et al. (U.S. Patent Application Publication # 2013/0049221 A1).
In regards to claim 5, Yan et al. show the features of the claimed invention , but fail to explicitly show the at least one semiconductor package includes a substrate, at least one semiconductor die, and a package casing at least partially encapsulating the at least one of semiconductor die. 
Han et al. show wherein at least one semiconductor package 9 includes a substrate (inherent (see paragraph [0009]), at least one semiconductor die (11-14), and a package casing at least partially encapsulating (portion of 59 not under 11) the at least one semiconductor die (11-14) (see paragraphs [0009] and [0025]). 
Therefore, it would be obvious to one of ordinary skill in the art to use Han et al.’s at least one semiconductor package including a substrate,  at least one semiconductor die, and a package casing at least partially encapsulating the at least one semiconductor die to modify Yan et al.’s semiconductor package for the purpose of providing a multiple functioning semiconductor device having various packages.

In regards to claim 6, Han et al. (figure 13) as modified by Yan et al. discloses wherein each of the at least two semiconductor packages 9 is attached to an adjacent one of the at least two semiconductor packages by a die-attach adhesive 37A (see paragraph [0055]). 

In regards to claims 7 and 30, Han et al. (see figure 12) as modified by Yan et al. discloses wherein the at least two semiconductor packages 9 includes a first memory package 10 and a second memory package 20, wherein the first memory package 10 is attached to the package substrate 3, and the second memory package 20 is attached to the first memory package 10 by a die-attach adhesive 37A (see paragraph [0055]). 


Referring to claim 27, Yan et al. discloses a semiconductor device 100 (see figure 28-30) comprising:
            a package substrate (102), wherein the package substrate 102 includes a plurality of first bond pads (see FIG. 28, pads on right hand side of substrate 102) and a plurality of second bond pads (see FIG. 30, pads surrounding on substrate 102 surrounding controller 114);
            a controller (see paragraph 38, controller 114) disposed over and attached to an upper surface of the package substrate (substrate 102);
            at least one semiconductor package (semiconductor die 140) disposed over the controller 114 (see FIG. 30) opposite the package substrate 102 and electrically connected to the package substrate;
            an encapsulant material (molding compound 150) disposed over the upper surface of the package substrate 102, wherein the encapsulant material 150 encapsulates the controller 114, the at least one spacer 180 and the at least one semiconductor package (140; see FIG. 30);
            a plurality of first wire bonds (see figure 30, cascading wires connecting the right side of 140 to 102) that couple the plurality of first bond pads (see FIG. 28, pads on right hand side of substrate 102) to the at least one semiconductor package (140; see FIG. 30, and paragraph 64); and
a plurality of second bond wires (see figure 30, wires connected to 114) that couple the plurality of second bond pads to the controller (114; again see FIG. 30, and paragraph 59), 


            at least one spacer (spacer layer 180) disposed over and attached to the upper surface of the package substrate (substrate 102) and spaced laterally apart from the controller 114;
            at least one semiconductor package (semiconductor die 140) disposed over the controller 114 (see FIG. 30) and electrically connected to the package substrate 102;
            an encapsulant material (molding compound 150) disposed over the upper surface of the package substrate 102, wherein the encapsulant material 150 encapsulates the controller 114, the at least one spacer 180 and the at least one semiconductor package (140; see FIG. 30);
            a plurality of first wire bonds (see figure 30, cascading wires connecting the right side of 140 to 102) that couple the plurality of first bond pads (see FIG. 28, pads on right hand side of substrate 102) to the at least one semiconductor package (140; see FIG. 30, and paragraph 64); and
a plurality of second bond wires (see figure 30, wires connected to 114) that couple the plurality of second bond pads to the controller (114; again see FIG. 30, and paragraph 59), but fail to explicitly show the at least one semiconductor package including a substrate, at least one semiconductor die, and a package casing at least partially encapsulating the at least one semiconductor die.
Han et al. show wherein at least one semiconductor package 9 includes a substrate (inherent (see paragraph [0009]), at least one semiconductor die (11-14), and a package casing at least partially encapsulating (portion of 59 not under 11) the at least one semiconductor die (11-14) (see paragraphs [0009] and [0025]). 
Therefore, it would be obvious to one of ordinary skill in the art to use Han et al.’s at least one semiconductor package including a substrate,  at least one semiconductor die, and a package casing at least partially encapsulating the at least one semiconductor die to modify Yan et al.’s semiconductor package for the purpose of providing a multiple functioning semiconductor device having various packages.
In regards to claim 29, Yan et al. as modified by Han et al. discloses wherein the controller 114 is configured to manage data transfer to and from each of the at least one semiconductor package (140; see FIG. 30, and paragraph 64). 
In regards to claim 31, Yan et al. show wherein the at least one semiconductor package 140 comprise flash memory and include NAND memory and/or NOR memory (see paragraph [0083]). 

In regards to claim 32, Yan et al. as modified by Han et al. discloses wherein each of the at least one semiconductor package 140 is a NAND memory package (see paragraph [0083]) without an embedded controller 102a. 
In regards to claim 33, Yan et al. as modified by Han et al. discloses wherein the controller (see paragraph 38, controller 114) is configured to command the at least one memory package to read data, erase data, and/or write data. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (U.S. Patent Application Publication # 2015/0187421 A1) in view of Park (U.S. Patent Application Publication # 2016/0071810 A1).
In regards to claim 13, Yan et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the at least one spacer is secured to the substrate by an adhesive.
Park et al. is cited for showing a semiconductor package.  Specifically, Park et al. (figure 20) discloses wherein the at least one spacer 160 is secured to the substrate 10 by an adhesive 170 (see paragraph [0008]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use Park et al.’s molding layer as an adhesive to the spacer and the substrate for the purpose of providing a semiconductor package that is small, lightweight, simple, and includes an electromagnetic interference shield structure that has excellent resistance against electromagnetic interference.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (U.S. Patent Application Publication # 2015/0187421 A1) in view of Hicok et al. (U.S. Patent # 6,266,753 B1).
In regards to claim 17, Yan et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the multimedia controller die is configured to provide error correction, block management, wear levelling, and/or physical to logical mapping. 
Hicok et al. is cited for showing memory manager for multi-media apparatus.  Specifically, Hicok et al. (figure 6) wherein the multimedia controller die 630 is configured to provide physical to logical mapping (see column 6, lines 4-14) for the purpose of using with computer systems.
Therefore, it would be obvious to one of ordinary skill in the art to use Hicok et al.’s multimedia controller die to modify Yan et al.’s controller for the purpose of using with computer systems.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (U.S. Patent Application Publication # 2015/0187421 A1) in view of Ray et al. (U.S. Patent Application Publication # 2015/0178204 A1).
In regards to claim 18, Yan et al. show the features of the claimed invention as detailed above, but fail to explicitly wherein the multimedia controller die includes a memory interface coupled to each of the memory packages. 
Ray et al. is cited for showing common platform for one level memory architecture and two level memory architecture.  Specifically, Ray et al. discloses wherein the multimedia controller die includes a memory interface coupled to each of the memory packages (see abstract; paragraphs [0016]; [0050]; [0106] and [0116]) for the purpose of providing memory that refers to the physical devices used to store programs or data on a temporary or permanent basis for use in a computer or ther digital electronic devices.
Therefore, it would be obvious to one of ordinary skill in the art to use Ray et al.’s controller to include a memory interface couple to each of the memory packages to modify Yan et al.’s controller for the purpose of providing memory that refers to the physical devices used to store programs or data on a temporary or permanent basis for use in a computer or other digital electronic devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







8/13/2022
/Alexander O Williams/
Primary Examiner, Art Unit 2826